Citation Nr: 1127016	
Decision Date: 07/20/11    Archive Date: 07/29/11

DOCKET NO.  06-12 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia and depression.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to June 1971.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2005 rating decision of the St. Petersburg, Florida, VA Regional Office (RO).

This case has previously come before the Board.  In December 2007, the matter was remanded to the agency of original jurisdiction (AOJ) additional development.  The case has been returned to the Board for further appellate review.  

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge in June 2007.  A transcript of the hearing has been associated with the claims file. 


FINDING OF FACT

There is not clear and unmistakable evidence that a psychiatric disorder existed prior to service entrance, and the competent evidence tends to establish schizoaffective disorder with depression is attributable to service.  


CONCLUSION OF LAW

Schizoaffective disorder with depression was incurred in active service.  38 U.S.C.A. § 1110 (West. 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Initially, the Board notes there has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Criteria

Service connection may be granted for disability resulting from disease or injury incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009).  Service connection basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 3.304 (2010).  

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (2010).

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such.  38 U.S.C.A. § 1111 (West 2002 & Supp. 2009); 38 C.F.R. § 3.304(b) (2010).

Essentially, to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003); see also Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (detailing legislative history relating to presumption of soundness and the possibility that the omission of the relevant language from 38 C.F.R. § 3.304(b) was unintentional and that 38 C.F.R. § 3.304(b) should be construed as consistent with the VA's pre-February 1961 regulations).  

Specifically, VAOPGCPREC 3-2003 held that the claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  It was determined that the provisions of 38 C.F.R. § 3.304(b) are inconsistent with 38 U.S.C.A. § 1111 insofar as § 3.304(b) states that the presumption of sound condition may be rebutted solely by clear and unmistakable evidence that a disease or injury existed prior to service.  It was concluded that 38 C.F.R. § 3.304(b) was invalid and should not be followed.

Regarding the provisions of 38 C.F.R. § 3.306(b), providing that aggravation may not be conceded unless the pre-existing condition increased in severity during service, it was determined that this properly implements 38 U.S.C.A. § 1153, which provides that a pre-existing injury or disease will be presumed to have been aggravated in service in cases where there was an increase in disability during service.

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  This includes medical facts and principles that may be considered to determine whether the increase is due to the natural progression of the condition.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306(b) (2010).

Moreover, "temporary or intermittent flare-ups of a pre- existing injury or disease are not sufficient to be considered aggravation in service unless the underlying condition, as contrasted to symptoms, is worsened."  Crowe v. Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, the increase need not be so severe as to warrant compensation.  Browder v. Derwinski, 1 Vet. App. 204, 207 (1991).

Except as provided in 38 C.F.R. § 3.300(c), disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2009).  This includes an increase in disability.  When aggravation of a veteran's nonservice-connected condition is proximately due to or the result of a service- connected condition, such veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board finds substantial compliance with the December 2007 remand.  The Veteran was afforded a VA examination in March 2008 and the examination report and opinion are adequate for a determination.

The Veteran asserts entitlement to service connection for a psychiatric disorder.  Having considered the evidence, the Board finds service connection for schizoaffective disorder with depression is warranted.

The Veteran's DD Form 214 shows his military occupational specialty (MOS) was physician, and in a July 2005 statement in support of the claim, in which he noted having served as a psychiatrist, he stated that his mental health went into a state of decline as a result of having become personally embroiled in the mental health issues of the individuals he had been assigned to treat during service.  

The Board notes that, generally, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of preservice existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).  Examination reports, dated in September 1965 and May 1966, show psychiatric examination was normal.  In addition, while a February 1996 private record notes outpatient treatment since the age of 18, and a January 2005 record notes a history of having problems during his residency, and the March 2008 VA examination report notes that a history of psychiatric symptoms were concealed at service entrance, neither a psychiatric disorder nor relevant symptoms were reported on the service entrance examination report.  Rather, the June 1969 service entrance examination report shows psychiatric examination was normal, and his neuropsychiatric status was assigned a profile of "1."  

In addition, while the Veteran testified that he was treated for depression during college in association with the loss of a girlfriend and his own impression was an anxiety disorder or possibly a personality disorder, Transcript at 4 (2007), in June 2007, the Veteran's brother, stated that he first became aware of the Veteran's problem when he went to a Naval Base in 1970, at which time the Veteran expressed concerns regarding the stress of his assignment, and in particular, because he was the only psychiatrist on base.  The Veteran's brother added that the Veteran was unsure as to whether he could handle the large number of severely psychotic patients, was unsure of his preparedness to deal with the confounding problems and conflicts of treating co-workers and their families, and felt ill-equipped to deal with how to weigh the demands of service against the desires and manipulations of enlisted men pleading for psychiatric discharge.  The Veteran's brother further noted that after the Veteran separated from service, both his career and marriage failed and that his mental health has been a state of decline since that time, despite constant treatment through various methods.  In light of these findings, and having reviewed the record, the Board concludes there is no clear and unmistakable evidence that a psychiatric disability existed prior to service entrance and there is not clear and unmistakable evidence that a psychiatric disorder was not aggravated by service.  The March 2008 VA examination report notes aggravation.  Regardless, in light of these findings, the Board finds there is not sufficient evidence to rebut the presumption of soundness at service entrance.  Thus, the theory of aggravation will not be further addressed.  

In regard to direct service connection, service treatment records, dated in January 1971, reflect complaints of persistent abdominal pain, made worse by anxiety or tense situations related to patient contact, with nocturnal pain becoming so severe that he had been taking Maalox every 30 minutes during the day.  After testing showed no ulcer, he was admitted for intensive therapy and relieved of his difficult position as staff psychiatrist, which was noted to be causing a great many anxiety-producing situations, with a significant improvement in his gastrointestinal symptoms, and a diagnosis of functional bowel syndrome was entered.  

The Board notes that while the June 1971 separation examination report shows that psychiatric examination was normal, the Veteran testified to having initial post-service treatment in September 1971, and that by 1975, he was no longer able to work as a psychiatrist due to psychiatric symptoms.  Transcript at 9-13 (2007).  In addition, in a private report, dated in December 1976, the examiner related he had been treating the Veteran since 1974, noting a history of profound depression and poor functioning in his vocation as a psychiatrist, both in service and since separation, and the diagnoses included personality disorder with symptoms of depression, obsessional neurosis, and anxiety.  In addition, in a December 1977 State social services record, it was noted that he had been in treatment since 1974 for chronic depression, and that immediately prior to that, he had been in therapy for about two years, and prior to that had been in psychoanalysis for about 18 months.  

Further, the December 1982 VA examination report notes the Veteran described a psychiatric history since 1972, which had focused primarily on an apparent inability to be successful in any of his work endeavors or to have a meaningful relationship, and the diagnoses included unipolar depression.  In addition, a February 1996 private record reflects a diagnosis of schizoaffective disorder, bipolar type.  Furthermore, VA treatment records, to include inpatient records, dated in 2000 and 2001, and outpatient records, dated in July 2002, reflect an assessment of schizoaffective disorder, bipolar type, and a May 2005 record notes the most recent episode to have been depressed.  

Significantly, the March 2008 VA examiner concluded that it is at least as likely as not that schizoaffective disorder is related to service.  The examiner noted that anxiety and depression associated with his assignment to an isolated, unsupervised post, intensified by ethical dilemmas he faced from having to serve both the needs and desires of the individual and the needs of the department, were overwhelming and resulted in feelings of having been compromised and feelings of uncertainty.  The examiner added that although a more capable and confident person may have been able to perform the psychiatric duties required, the Veteran's need for continual support and reassurance coupled with the lack of supervision at his first assignment all contributed to his downward cycle and increased his feelings of inadequacy, and had he been provided the opportunity to work with other staff, and had therapists available for his own needs, it is likely he would have been able to perform better.  

In this case, there is competent evidence tending to establish schizoaffective disorder with depression is a result of service.  Accordingly, and having resolved all doubt in the Veteran's favor, service connection is warranted.  

The evidence is in favor of the claim.  Consequently, the benefits sought on appeal are granted.  



ORDER

Service connection for schizoaffective disorder with depression is granted.  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


